Citation Nr: 0801103	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post resection of distal right clavicle with 
suppuration of the acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from September 1952 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2)(2007).  

The Court has held that where there has been a determination 
that the veteran is entitled to Social Security 
Administration (SSA) benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the medical records from 
SSA pertaining to any original award of disability benefits 
and any continuing award of benefits should be requested and 
associated with the claims file.

The veteran, during his November 2007 videoconference 
hearing, indicated that he was in the receipt of Social 
Security benefits.  (Transcript at page 6.)  There is no 
evidence that the RO has sought to obtain a copy of the 
determination granting or denying such benefits or the 
clinical records considered in reaching any such 
determination.  The Board finds that an effort should be made 
in that regard.  Such records may be useful in adjudicating 
the veteran's claims.

The claims file reveals that the veteran was last afforded a 
VA examination of his right shoulder in March 2004.  The 
Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The current law also provides that consideration of an 
increased rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, a new examination to determine the current nature and 
extent of the veteran's service-connected right shoulder 
disability is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for an increased 
evaluation for his service-connected 
right shoulder disability, the 
information and evidence the veteran is 
expected to obtain and submit, and what 
information and evidence will be obtained 
by VA.  The veteran should also be 
advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date will be 
assigned in the event of award of the 
benefit sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his right shoulder 
disability since 2002.  After securing 
the necessary authorizations for release 
of this information, seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  Contact the Social Security 
Administration and seek to obtain a copy 
of any disability determinations 
pertaining to the veteran, and all 
clinical records which were considered in 
adjudicating the veteran's claim for 
disability benefits, including in 1997.

4.  Schedule the veteran for a VA 
orthopedic examination in order to 
ascertain the severity of his right 
shoulder disability.  The examiner should 
specifically indicate the ranges of 
motion of the veteran's right shoulder.

The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

5.  Following completion of the above, 
the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



